Citation Nr: 0212580	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to October 4, 1999, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from September 1966 to October 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  In January 1995, the RO granted the veteran service 
connection for post-traumatic stress disorder, and assigned 
him a 30 percent evaluation for that disability, effective 
from February 11, 1994 to April 4, 1994, from June 1, 1994 to 
September 25, 1994, and from November 1, 1994, and temporary 
total evaluations effective from April 5, 1994 to May 31, 
1994, and from September 26, 1994 to October 31, 1994.

3.  In August 1995, the veteran sought VA hospitalization, 
the report of which the RO construed as a claim for an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder.  

4.  In January 1996, based on the hospitalization, the RO 
granted the veteran a temporary total evaluation, effective 
from August 29, 1995 to September 30, 1995, and continued the 
30 percent evaluation assigned the veteran's post-traumatic 
stress disorder, effective from October 1, 1995. 

5.  The RO notified the veteran of the January 1996 decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal.

6.  In January 1996 and June 1996, the veteran was 
hospitalized by VA; the reports of which the RO construed as 
claims for evaluations in excess of 30 percent for post-
traumatic stress disorder.  

7.  On July 19, 1996, based on the hospitalizations, the RO 
granted the veteran temporary total evaluations, effective 
from December 18, 1995 to April 30, 1996, and from June 1, 
1996 to July 31, 1996, and continued the 30 percent 
evaluation assigned the veteran's post-traumatic stress 
disorder, effective from August 1, 1996. 

8.  The RO notified the veteran of the July 1996 decision and 
of his appellate rights with regard to the decision, but the 
veteran did not file a timely notice of disagreement as to 
this decision.

9.  On May 19, 1997, the RO received an informal claim for an 
increased evaluation for post-traumatic stress disorder. 

10.  In July 1997, the RO granted the veteran a temporary 
total evaluation, effective from March 13, 1997, to April 30, 
1997, and continued the 30 percent evaluation assigned the 
veteran's post-traumatic stress disorder, effective from May 
1, 1997

11.  The RO notified the veteran of the July 1997 decision 
and of his appellate rights with regard to the decision and 
before the appeal period passed, the RO received a July 1997 
report of VA hospitalization of the veteran which the RO 
construed as a claim for an evaluation in excess of 30 
percent for post-traumatic stress disorder.  

12.  In August 1997, based on the hospitalization, the RO 
granted the veteran a temporary total evaluation, effective 
from July 8, 1997 to August 31, 1997, and continued the 30 
percent evaluation assigned the veteran's post-traumatic 
stress disorder, effective from September 1, 1997. 

13.  The RO notified the veteran of the August 1997 decision 
and of his appellate rights with regard to the decision, but 
before the appeal period passed, on December 31, 1997, the RO 
received another informal claim for an increased evaluation 
for post-traumatic stress disorder. 

14.  In January 1998, the veteran was hospitalized by VA, the 
report of which the RO construed as a claim for an evaluation 
in excess of 30 percent for post-traumatic stress disorder.  

15.  In May 1998, the RO granted the veteran a temporary 
total evaluation, effective from January 20, 1998 to March 
30, 1998, and increased the evaluation assigned the veteran's 
post-traumatic stress disorder to 50 percent, effective from 
December 31, 1997 to January 19, 1998 and from April 1, 1998.    

16.  The veteran filed a notice of disagreement as to the 
RO's May 1998 decision in June 1998, and while the appeal was 
pending, in March 2000, the RO increased the evaluation 
assigned the veteran's post-traumatic stress disorder to 100 
percent, effective from October 4, 1999.  

17.  It was factually ascertainable that the veteran's post-
traumatic stress disorder was totally disabling during the 
period between the RO's most recent final decision of July 
19, 1996, and the date of the current claim, or May 19, 1997. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, in which the RO granted 
the veteran a temporary total evaluation and then continued 
the 30 percent evaluation assigned the veteran's post-
traumatic stress disorder, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The July 1996 rating decision, in which the RO granted 
the veteran temporary total evaluations and then continued 
the 30 percent evaluation assigned the veteran's post-
traumatic stress disorder, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

3.  The criteria for an effective date of July 20, 1996, for 
the assignment of a 100 percent evaluation for post-traumatic 
stress disorder, have been met.  38 U.S.C.A. 
§§ 5101, 5110(a) (West 1991); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an earlier effective date 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  In a rating decision dated 
March 2000, the RO granted the veteran a 100 percent 
evaluation for PTSD, effective from October 4, 1999, and the 
veteran appealed the effective date that the RO assigned. 

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, a careful review of the record 
reflects that, while this appeal was pending, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  That is to say, VA 
notified the veteran of the evidence needed to substantiate 
his claim and obtained and fully developed all evidence 
necessary for the equitable disposition of that claim, and 
thereafter, considered the claim based on all of the evidence 
of record.  The veteran has not since identified any 
outstanding evidence that needs to be obtained in support of 
his claim.  Therefore, any duty on the part of VA to explain 
to the veteran who is responsible for securing such evidence 
is moot.  Moreover, the Board finds that in light of this 
fact and the favorable decision below, there is no adverse 
impact to the veteran in not providing a specific notice as 
to division of responsibilities between VA and the claimant 
regarding obtaining evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute and 
regulation clearly require the Secretary to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The Board finds that its decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran seeks an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD.  He argues 
that the RO should have assigned an effective date no later 
than 1997 for this benefit.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Unless otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the appellant's claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2001) (which provides that, if the 
claim is not received within 1 year from such date, the 
effective date is the date of receipt of claim); Harper v. 
Brown, 10 Vet. App. 125, 126-127 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) applies when the increase in disability 
precedes the filing of the claim and the claim is received 
within one year of the increase).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2001); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2001).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2001).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2001).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2001). 

The veteran in this case served on active duty from September 
1966 to October 1969.  He filed an informal claim for service 
connection for PTSD in February 1994, in the form of a VA 
Form 21-4138 (Statement in Support of Claim).  At that time, 
he had not yet been diagnosed with PTSD.  A physician first 
diagnosed the veteran with PTSD during a VA hospitalization 
in May 1994.  A VA social worker also diagnosed the veteran 
with PTSD the same month.

Based, in part, upon these diagnoses, in a rating decision 
dated January 1995, the RO granted the veteran service 
connection for PTSD, and assigned him a 30 percent evaluation 
for that disability, effective from February 11, 1994 to 
April 4, 1994, from June 1, 1994 to September 25, 1994, and 
from November 1, 1994.  The RO also granted the veteran 
temporary total evaluations, effective from April 5, 1994 to 
May 31, 1994, and from September 26, 1994 to October 31, 
1994, based on VA hospitalizations, during which physicians 
confirmed that the veteran had PTSD.  

In August 1995, the veteran again sought VA hospitalization, 
the report of which the RO construed as a claim for an 
evaluation in excess of 30 percent for PTSD.  During this 
hospitalization, the veteran was not diagnosed with PTSD.  
Nonetheless, in a rating decision dated January 1996, based 
on this hospitalization, the RO granted the veteran a 
temporary total evaluation, effective from August 29, 1995 to 
September 30, 1995, and continued the 30 percent evaluation 
assigned the veteran's PTSD, effective from October 1, 1995.  
The RO notified the veteran of the January 1996 decision and 
of his appellate rights with regard to the decision, but the 
veteran did not appeal.  The January 1996 decision is thus 
final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

In January 1996 and June 1996, the veteran again sought VA 
hospitalizations, the reports of which the RO construed as 
claims for evaluations in excess of 30 percent for PTSD.  In 
a rating decision dated July 1996, based on these 
hospitalizations, the RO granted the veteran temporary total 
evaluations, effective from December 18, 1995 to April 30, 
1996, and from June 1, 1996 to July 31, 1996, and continued 
the 30 percent evaluation assigned the veteran's PTSD, 
effective from August 1, 1996.  The RO notified the veteran 
of the July 1996 decision and of his appellate rights with 
regard to the decision, but the veteran did not appeal.  The 
July 1996 decision is thus final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

On May 19, 1997, the RO received an informal claim for an 
increased evaluation for PTSD.  In July 1997, the RO granted 
the veteran a temporary total evaluation, effective from 
March 13, 1997, to April 30, 1997, and continued the 30 
percent evaluation assigned the veteran's post-traumatic 
stress disorder, effective from May 1, 1997.  The RO notified 
the veteran of the July 1997 decision and of his appellate 
rights with regard to the decision and before the appeal 
period passed, the RO received a July 1997 report of VA 
hospitalization of the veteran which the RO construed as a 
claim for an evaluation in excess of 30 percent for post-
traumatic stress disorder.  In a rating decision dated August 
1997, based on the hospitalization, the RO granted the 
veteran a temporary total evaluation, effective from July 8, 
1997 to August 31, 1997, and continued the 30 percent 
evaluation assigned the veteran's PTSD, effective from 
September 1, 1997.  

The RO notified the veteran of the August 1997 decision and 
of his appellate rights with regard to the decision, but 
before the appeal period passed, on December 31, 1997, the RO 
received another informal claim for an increased evaluation 
for PTSD.  

One month later, in January 1998, the veteran again sought VA 
hospitalization, the report of which the RO construed as a 
claim for an evaluation in excess of 30 percent for PTSD.  In 
a rating decision dated May 1998, the RO granted the veteran 
a temporary total evaluation, effective from January 20, 1998 
to March 30, 1998, and increased the evaluation assigned the 
veteran's PTSD to 50 percent, effective from December 31, 
1997 to January 19, 1998, and from April 1, 1998.  The 
veteran filed a notice of disagreement as to the May 1998 
rating decision in June 1998, a statement of the case was 
issued in June 1998 and the veteran perfected his appeal by 
filing a substantive appeal, also in June 1998.  While the 
appeal was pending, in a rating decision dated March 2000, 
the RO increased the evaluation assigned the veteran's PTSD 
to 100 percent, effective from October 4, 1999.  This date 
corresponds to the admission date of the veteran's most 
recent VA hospitalization for PTSD.  According to a rating 
decision dated April 2000, the RO considered the effective 
date it assigned as the receipt date of the claim for an 
increase.  

While the VA hospital report reflecting an October 4, 1999 
admission might very well be construed as a claim for an 
increased evaluation for PTSD, the aforementioned facts make 
it clear that, by the time the RO rendered its March 2000 
rating decision, the veteran had had a claim for an increased 
evaluation for PTSD pending since May 19, 1997 and that the 
veteran had continuously pursued his claim for increase from 
that time.  The RO considered the evaluation assigned the 
veteran's PTSD in rating decisions dated in July 1997 and 
August 1997, but after the RO notified the veteran of the 
decisions, before the applicable appeal period had passed in 
each case, the veteran reiterated that he wanted a higher 
evaluation for that disability.  The RO again considered this 
claim in a rating decision dated May 1998, which the veteran 
appealed.  Given these facts, the Board finds that May 19, 
1997 represents the date of receipt of the veteran's claim 
for an increased evaluation for PTSD.  The question would 
then become whether there is evidence of record dated within 
the year prior to May 19, 1997, that establishes that the 
veteran's PTSD was 100 percent disabling.  The Board notes 
that in this case, there are several rating decisions in 
which the Board must determine whether finality is 
applicable.  The veteran filed a notice of disagreement, a 
substantive appeal was issued, and a substantive appeal 
received, all in June 1998 and within the appeal periods of 
both the July and August 1997 rating decisions.  Viewing the 
evidence in the light most favorable to the veteran, the 
Board finds that given this scenario, the July 1997 and 
August 1997 decisions arguably are not final decisions.  The 
next earlier rating decision as noted above, is the July 1996 
rating decision.  Any June 1998 notice of disagreement would 
not be timely in this instance.  Since there is a final July 
19, 1996 rating decision that was not appealed by the 
veteran, the relevant period which the Board must consider is 
from July 20, 1996, or the day following the date of that 
final rating decision, and May 19, 1997, the date of claim.  

The only evidence of record dated during that time period, or 
which refers to that time period are VA outpatient treatment 
records and hospitalization reports and an August 2002 letter 
from a VA physician.  This evidence, particularly the letter 
from the VA physician, establishes that, during the period in 
question from July 20, 1996 to May 19, 1997, it was factually 
ascertainable that the veteran's PTSD was totally disabling.  
During that time period, it was apparent that the attitudes 
of all of the veteran's contacts except the most intimate 
were so adversely affected as to result in his virtual 
isolation in the community.  It was also apparent that the 
veteran exhibited totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and that he was demonstrably 
unable to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (setting forth the 
criteria then in effect for a 100 percent evaluation for 
PTSD). 

VA outpatient treatment records and hospitalization reports 
indicate that the veteran's PTSD was severe, but not 
necessarily totally disabling, during the time period at 
issue.  They show that the veteran was hospitalized for, in 
part, PTSD during the period in question, specifically, from 
February 1997 to March 1997, and from March 1997 to May 1997.  
A suicide attempt necessitated one of these hospitalizations.  
In sum, the veteran spent a significant amount of time in the 
hospital during the time period at issue.  However, during 
these hospitalizations, physicians attributed the veteran's 
psychiatric symptoms to a variety of psychiatric disorders, 
including PTSD, and a substance abuse disorder.  They 
characterized these symptoms as severe and assigned Global 
Assessment of Functioning (GAF) scores of 41 to 60.  

According to the VA physician, the veteran's PTSD was totally 
disabling during the time period at issue.  The physician 
indicated that he had been treating the veteran since 1997, 
and had found that the veteran's PTSD had been preventing him 
from engaging in gainful activity for years prior to 1997.  
The physician indicated that the veteran's PTSD caused mood 
swings, anger, a lack of impulse control, memory loss due to 
intrusive thoughts, hypervigilance, an avoidance of crowds, 
an inability to tolerate other people's foibles, so much so 
that the veteran would have to leave work or get fired to 
avoid fights with others, night terrors, which prevented 
adequate rest, intimacy difficulties, severe startle 
responses, and avoidant behavior to prevent triggers of 
flashbacks and nightmares. 

Inasmuch as the veteran's most recent claim for an increased 
evaluation for PTSD was filed on May 19, 1997, and it was 
factually ascertainable that the veteran's PTSD was totally 
disabling during the year prior to May 19, 1997, but 
following the July 19, 1996 final rating decision, the 
provision of 38 C.F.R. § 3.400(o)(2) is applicable.  See 
Harper, 10 Vet. App. at 126-127.  Pursuant to that provision, 
the Board concludes that the criteria for an effective date 
of July 20, 1996, for the assignment of a 100 percent 
evaluation for PTSD, have been met.  The veteran's claim for 
that benefit must therefore be granted.



ORDER

An effective date of July 20, 1996, for the assignment of a 
100 percent evaluation for PTSD, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

